Exhibit 10.54

FIRST AMENDMENT

TO THE

EMPLOYEE RETENTION PLAN

AirTran Holdings, Inc. (the “Company”) adopted that certain Employee Retention
Plan, effective as of September 26, 2010, a copy of which is attached hereto as
Exhibit A (the “Plan”), and pursuant to the terms of the Plan, the Administrator
hereby amends the Plan (the “Amendment”) effective as of the          day of
November 2010 (the “Effective Date”):

WITNESSETH:

WHEREAS, pursuant to the terms of the Plan, the Compensation Committee was
appointed as the Administrator of the Plan; and

WHEREAS, the Administrator is authorized and empowered to further amend or
terminate the Plan at any time; and

WHEREAS, the Administrator desires to amend and has authorized such amendment of
the Plan, pursuant to that certain Unanimous Written Consent of the
Administrator, dated as of November     , 2010.

NOW, THEREFORE, the Administrator hereby amends the Plan, as of the Effective
Date, as follows:

1. Section 6, “Payment of Retention Bonus,” sub-paragraph (a) shall be amended
to delete the existing text in its entirety and to insert the following text in
place thereof, such that Section 6(a) as amended reads as follows:

“(a) If a Closing occurs on or before the End Date then, in the case of Covered
Employees who are Officers, and subject to Section 7(c), fifty percent (50%) of
the Retention Bonus will be paid in a lump-sum payment on the first business day
following the ninetieth (90th) day following the Closing and the remaining fifty
percent (50%) of the Retention Bonus will be paid in a lump-sum payment on the
first business day following the one hundred eightieth (180th) day following the
Closing.”

2. All the provisions of the Plan not specifically mentioned in this Amendment
shall be considered modified to the extent necessary to be consistent with the
changes made in this Amendment. Except as specifically amended hereby, the Plan
shall remain in full force and effect as prior to this Amendment.

IN WITNESS WHEREOF, this Amendment has been executed, in accordance with the
Plan, by an authorized officer of the Company and AirTran Airways, Inc., the
Company’s wholly owned subsidiary, as of the Effective Date.

 

AIRTRAN HOLDINGS, INC.     AIRTRAN AIRWAYS, INC. By:  

 

    By:  

 

  Executive Vice President       Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE RETENTION PLAN

In connection with the transactions contemplated by the draft Agreement and Plan
of Merger (the “Merger Agreement”), dated as of September 26, 2010, by and among
Southwest Airlines Co., a Texas corporation (“Southwest”), Guadalupe Holdings
Corp., a Nevada corporation and wholly owned direct subsidiary of Southwest
(“Merger Sub”), and AirTran Holdings, Inc., a Nevada corporation (“AirTran”
provided that for purposes of this Agreement, AirTran shall also include its
Subsidiaries and Affiliates, and any successor thereto (as determined in
accordance with Section 9 below) in which Merger Sub is either merging with and
into AirTran and as the surviving corporation of such merger, AirTran will
thereby become a wholly owned subsidiary of Southwest (the “Transaction”),
AirTran hereby adopts this Employee Retention Plan (the “Plan”) effective on the
day preceding the date of Merger Agreement as set forth above (the “Effective
Date”).

SECTION 1. PURPOSE.

(a) The Compensation Committee recognizes that the consideration of the
Transaction can be a distraction to AirTran’s Covered Employees and can cause
AirTran’s Covered Employees to consider alternative employment opportunities.
The Plan is intended to (i) ensure that AirTran will have the continued
dedication and objectivity of its Covered Employees notwithstanding the
possibility or occurrence of the Transaction, (ii) provide AirTran’s Covered
Employees with enhanced financial security and incentive and encouragement to
remain with AirTran notwithstanding the possibility or occurrence of the
Transaction, and (iii) in the event the Transaction occurs, during the
applicable retention period.

(b) The Compensation Committee has determined that the adoption of the Plan is
in the best interests of AirTran’s stockholders.

SECTION 2. DEFINITIONS.

(a) “Administrator” means the Compensation Committee of AirTran’s Board, or in
the event the Compensation Committee is dissolved by the Board, then another
duly constituted committee of members of the Board, or officers of AirTran as
delegated by the Board (a “Designee”).

(b) “Affiliate” with respect to any entity means any corporation or any other
entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with the entity, whether now
or hereafter existing, provided that prior to the Transaction, for the purposes
of the Plan, AirTran shall not constitute an Affiliate of Southwest and
Southwest shall not constitute an Affiliate of AirTran.

(c) “Board” means AirTran’s Board of Directors.

(d) “Cause” means:

(i) In the case of Covered Employees who are Officers with executive benefits
agreements, “Cause” as defined therein prior to the Transaction and “Just and
Substantial Cause” as defined therein after the Transaction.

(ii) In the case of all other Covered Employees:

 

Exhibit A-1



--------------------------------------------------------------------------------

(I) the Covered Employee’s material failure to perform the reasonable duties and
responsibilities of his or her position;

(II) any act of personal dishonesty taken by the Covered Employee in connection
with his or her responsibilities as an employee of AirTran and intended to
result in his or her material personal enrichment;

(III) the Covered Employee’s conviction of, or plea of nolo contendere to, a
felony that the Board reasonably believes has had or will have a detrimental
effect on AirTran’s reputation or business; or

(IV) the Covered Employee’s breach of any fiduciary duty owed to AirTran by the
Covered Employee that has a detrimental effect on AirTran’s reputation or
business.

(e) “Closing” has the same definition as such term has in the Merger Agreement.

(f) “Compensation Committee” means the Compensation Committee of the AirTran
Board.

(g) “Covered Employee” means each individual who is eligible to participate in
the Plan in accordance with Section 4(a) below.

(h) “End Date” means September 26, 2011 or, if the End Date in the Merger
Agreement is extended by written agreement among the parties thereto, then the
End Date as specified in such written agreement.

(i) “Excluded Officer” means Robert L. Fornaro, Steven A. Rossum, Richard P.
Magurno or Stephen J. Kolski.

(j) “Good Reason” means the occurrence of one or more of the following without
the Covered Employee’s written consent:

(i) In the case of Covered Employees who are Officers with executive benefits
agreements:

 

  (I) an event which shall give rise to a constructive termination right
thereunder; or

 

  (II) any other action or inaction that constitutes a material breach of the
terms of this Plan with respect to the applicable Covered Employee.

(ii) In the case of all other Covered Employees:

 

  (I) a reduction in the Covered Employee’s annual base cash compensation equal
to the lesser of (A) Ten Thousand Dollars ($10,000) or more or (B) fifteen
percent (15%) or more, in each case as compared to the Covered Employee’s annual
base cash compensation immediately prior to the Closing;

 

  (II) a change in the Covered Employee’s principal work location resulting in a
new one-way commute that is more than thirty (30) miles greater than the Covered
Employee’s one-way commute prior to the change in the Covered Employee’s
principal work location, regardless of whether the Covered Employee receives an
offer of relocation benefits; or

 

Exhibit A-2



--------------------------------------------------------------------------------

  (III) the failure to make a payment contemplated by Section 6 or any other
action or inaction that constitutes a material breach of the terms of this Plan
with respect to the applicable Covered Employee.

Notwithstanding the foregoing provisions of this Section 2(j), any assertion by
a Covered Employee of a Separation from Service or other termination of
employment for “Good Reason” shall not be effective unless all of the following
conditions are satisfied: (A) the Covered Employee must provide written notice
to the Administrator of such condition within thirty (30) days of the initial
existence of the condition; (B) the condition specified in such notice must
remain uncorrected for thirty (30) days after receipt of such notice by the
Administrator; and (C) the date of the Covered Employee’s Separation from
Service or other termination of employment must occur within seventy (70) days
after the initial existence of the condition specified in such notice.

(k) “Notice of Participation” means the individual notice (a form of which is
shown in Appendix A) that informs the Covered Employee of his or her designation
as a participant in the Plan and which sets forth the amount and schedule of
payments that such Covered Employee may be eligible to receive under the Plan.

(l) “Officers” means any officer of AirTran, who is not an Excluded Officer.

(m) “Payment Date” means, if a Closing occurs on or prior to the End Date, each
date on which a payment of all or a portion of a Covered Employee’s Retention
Bonus is scheduled to be made in accordance with Section 6(a) or Section 6(b),
as applicable.

(n) “Plan” means this Employee Retention Plan.

(o) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and any guidance promulgated thereunder.

(p) “Separation from Service” means a Covered Employee’s “separation from
service” as such term is defined in Treas. Reg. § 1.409A-1(h).

SECTION 3. ADMINISTRATION.

With respect to all Covered Employees, the Plan will be interpreted and
administered by the Administrator. The Administrator will have the exclusive
power and discretion to construe the terms of the Plan and perform such acts as
it deems necessary or appropriate to effect the purpose of the Plan. The
Administrator’s actions will be final and binding on all persons, including the
Covered Employees, and will have the maximum deference afforded by law.
Notwithstanding the foregoing, if the Board, as the case may be, has delegated
authority to one or more officers of AirTran in accordance with Section 2(a)
above, the delegate may not interpret or construe the terms of the Plan in a
manner that would otherwise materially increase the cost or materially change
the type or scope of benefits, whether individually or in the aggregate, to be
provided under the Plan. For the avoidance of doubt, the Administrator shall
have no authority to affect any amendment or termination of the Plan other than
in accordance with Section 8 hereof, including, without limitation, to affect
any amendment of the Plan following the Closing that reduces the amount payable
pursuant to Section 6 to any Covered Employee without the consent of each
Covered Employee affected by the amendment or termination.

The Administrator, or such officer or officers of AirTran designated by the
Compensation Committee, each of whom shall be deemed to be an “Administrator”
solely for the purposes of this Section, shall provide each Covered Employee who
is identified pursuant to Appendix B with a Participation

 

Exhibit A-3



--------------------------------------------------------------------------------

Agreement on which the Administrator shall designate the amount of such Covered
Employee’s Retention Bonus as determined in accordance with Section 5.

The Administrator will not be liable for any action or determination made by the
Administrator with respect to the Plan or any distribution paid under the Plan.
All expenses and liabilities that the Administrator incurs in connection with
the administration of this Plan will be borne by the Company. The Administrator
will not be personally liable for any action, determination or interpretation
made in good faith with respect to this Plan or any distribution paid hereunder,
and the Administrator will be fully indemnified and held harmless by AirTran in
respect of any such action, determination or interpretation.

SECTION 4. ELIGIBILITY.

(a) Each of AirTran’s executive officers, senior and junior officers, directors,
staff managers, field managers, and administrative/clerical specialists
identified by the Administrator shall be eligible for consideration to
participate in this Plan, provided that such individual is employed by AirTran
on the Effective Date of the Plan, receives a Notice of Participation, and is
not excluded from the Plan by Section 4(b). Notwithstanding anything to the
contrary herein, a Covered Employee described in the preceding sentence who is
on short-term disability leave, as determined in accordance with AirTran’s leave
policies, on the Payment Date will continue to be eligible to receive a
Retention Bonus.

(b) A Covered Employee of AirTran will not be eligible to participate in the
Plan or receive payments pursuant to Section 6 if:

(i) AirTran terminates and rehires the Covered Employee after the Effective
Date.

(ii) On the Closing, the Covered Employee is on long-term disability leave, as
determined in accordance with AirTran’s leave policies.

(iii) The Covered Employee is not an officer of AirTran and is on any seniority
list of any union which is party to a collective bargaining agreement with
AirTran.

(iv) The Covered Employee is an Excluded Officer.

SECTION 5. AMOUNT OF RETENTION BONUS.

Each Covered Employee will be eligible to earn a retention bonus under the Plan
(the “Retention Bonus”). The Retention Bonus will be a fixed dollar amount
determined as a function of the Covered Employee’s job category as determined by
the Designee. The maximum amount of the Plan is set forth on Appendix B.

SECTION 6. PAYMENT OF RETENTION BONUS.

If the conditions for payment of any Retention Bonus set forth in this Plan are
satisfied, the Retention Bonus has not, prior to such payment, been forfeited as
provided in Section 7, and subject to Section 12(a), the payment of the
Retention Bonus will occur as follows:

(a) If a Closing occurs on or before the End Date then, in the case of Covered
Employees who are Officers, and subject to Section 7(c), fifty percent (50%) of
the Retention Bonus will be paid in a lump-sum payment on the date of the
Closing and the remaining fifty percent (50%) of the Retention Bonus will be
paid in a lump-sum payment on the first business day following the one hundred
eightieth (180th) day following the Closing.

 

Exhibit A-4



--------------------------------------------------------------------------------

(b) If a Closing occurs on or before the End Date then, in the case of Covered
Employees who are not Officers, and subject to Section 7(c), one hundred percent
(100%) of the Retention Bonus will be paid in a lump-sum payment on the first
business day following the ninetieth (90th) day following the Closing.

SECTION 7. TERMINATION AND FORFEITURE OF BONUS AMOUNTS.

(a) Except as otherwise provided in Section 7(c) or Section 7(d), a Covered
Employee must remain employed with AirTran through the applicable Payment Date
in order to receive his or her Retention Bonus (or the portion thereof) that is
scheduled to be paid on such date.

(b) If a Closing does not occur on or prior to the End Date, all Retention
Bonuses awarded under this Plan will be forfeited and this Plan will terminate
as of the End Date.

(c) In the case of Covered Employees who are Officers, if, on or after a
Closing, which has occurred on or before the End Date, the Covered Employee is
terminated by AirTran other than for Cause or the Covered Employee terminates
his or her employment for Good Reason within one hundred eighty (180) days of
the Closing, then subject to Section 12(b) any unpaid Retention Bonus (or
portion thereof) will be paid on the first business day occurring on or after
the forty-fifth (45th) day following the Covered Employee’s Separation from
Service.

(d) In the case of Covered Employees who are not Officers, if, on or after a
Closing, , which has occurred on or before the End Date, the Covered Employee is
terminated by AirTran other than for Cause within ninety (90) days of the
Closing, then subject to Section 12(b) any unpaid Retention Bonus (or portion
thereof) will be paid on the first business day occurring on or after the
forty-fifth (45th) day following the Covered Employee’s Separation from Service.

(e) Any Retention Bonus payable in accordance with Section 6 which is not paid
to a Covered Employee in accordance with the terms of this Section 7 will revert
to AirTran and will not be reallocated to any other Covered Employee.

(f) If Retention Bonuses are payable in accordance with Section 6(a) and a
Covered Employee dies after the Closing but prior to the final Payment Date, the
portion of his or her Retention Bonus scheduled to be paid after the Closing
shall be paid to his or her designated beneficiary, if the Administrator permits
the designation of a beneficiary, or, if no beneficiary has been designated (or
the Administrator determines that it will not permit the designation of a
beneficiary), to his or her estate within seventy (70) days following the death
of such Covered Employee).

SECTION 8. AMENDMENT OR TERMINATION OF THE PLAN.

Although AirTran currently expects to continue the Plan, the Administrator
reserves the right to amend or terminate the Plan at any time; provided,
however, after a Closing, AirTran may not, without the Covered Employee’s
written consent, amend or terminate the Plan in any way that (a) prevents the
Covered Employee from becoming eligible for his or her Retention Bonus under the
Plan, (b) reduces the amount of Retention Bonuses payable, or potentially
payable, to a Covered Employee under the Plan. Any Plan amendment or termination
will be made in writing and approved by the Administrator. Notwithstanding the
foregoing, the Company may terminate the Plan in its sole discretion, without
limitation and without requiring the consent of any other person (including any
Covered Employee), upon or following the termination of the Agreement or (c) is
adverse to a Covered Employee in any material respect.

 

Exhibit A-5



--------------------------------------------------------------------------------

SECTION 9. ASSUMPTION BY SUCCESSOR.

Any successor to AirTran or to all or substantially all of AirTran’s business
and/or assets (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) will assume the obligations under this
Plan and agree expressly to perform the obligations under this Plan in the same
manner and to the same extent as AirTran would be required to perform such
obligations in the absence of a succession. For all purposes under this Plan,
the term “AirTran” will include any successor to AirTran or to AirTran’s
business and/or assets which become bound by the terms of this Plan by operation
of law, or otherwise.

SECTION 10. RIGHTS UNDER THE PLAN.

This Section 10 will survive the consummation of the Transaction and the
Closing. This Plan is intended to benefit, and may be enforced by, the Covered
Employee and his or her respective heirs, representatives, successors and
assigns, and will be binding on all successors and assigns of AirTran and
Southwest.

SECTION 11. NO GUARANTEE OF FUTURE SERVICE.

Participation in the Plan will not provide any guarantee or promise of continued
service of the Covered Employee with the Company, and AirTran retains the right
to terminate the employment of any Covered Employee at any time, with or without
Cause, for any reason or no reason. However, as described in the Plan, a Covered
Employee who terminates employment on or after the Transaction may be entitled
to benefits under the Plan depending upon the circumstances of the Covered
Employee’s Separation from Service or other termination of employment.

SECTION 12. TAXES.

(a) AirTran will withhold from any distributions under the Plan any amount
required to satisfy any applicable income, employment and other tax withholding
obligations.

(b) Notwithstanding anything to the contrary in this Plan, if AirTran determines
that the Covered Employee is a “specified employee” within the meaning of
Section 409A at the time of the Covered Employee’s Separation from Service
(other than due to death), then to the extent delayed commencement of any
portion of the benefits to which the Covered Employee is entitled pursuant to
this Plan, when considered together with any other payments or benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such Deferred
Compensation Separation Benefits will become payable on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Covered Employee’s Separation from Service. All subsequent Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. An employee generally will be a
specified employee only if (among other things) he or she owns at least one
percent (1%) of AirTran’s stock or is considered an officer of the Company
within the meaning of Section 409A. AirTran will inform the Covered Employee if
it determines that he or she is a specified employee at the time of his or her
Separation from Service. Notwithstanding anything herein to the contrary, if the
Covered Employee dies following his or her Separation from Service but prior to
the six (6) month anniversary of his or her Separation from Service, then any
payments delayed in accordance with this Section 12(b) will be payable in a lump
sum as soon as administratively practicable after the date of the Covered
Employee’s death.

(c) The foregoing provisions of this Plan are intended to comply with the
requirements of Section 409A so that none of the benefits to be provided
hereunder will be subject to the additional tax

 

Exhibit A-6



--------------------------------------------------------------------------------

imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. AirTran reserves the right to amend the Plan and to take such reasonable
actions which are necessary, appropriate, or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to a Covered
Employee under Section 409A, provided that such amendment or action may not
materially reduce the benefits provided or to be provided to the Covered
Employee under the Plan. In no event will AirTran reimburse the Covered Employee
for any taxes that may be imposed on him or her as a result of Section 409A.

SECTION 13. FUNDING.

No provision of the Plan will require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor will AirTran maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Nothing contained in this Plan and no
action taken pursuant to the provisions of the Agreement will create or be
construed to create a trust of any kind. No property that may be acquired or
invested by AirTran in connection with the Plan will be deemed a security for
the obligations to the Covered Employees hereunder, but will be, and continue
for all purposes to be, part of the general funds of the Company. Covered
Employees will have no rights under the Plan other than as unsecured general
creditors of the Company.

SECTION 14. BONUS PLAN.

This Plan is intended to be a “bonus program” as defined under U.S. Department
of Labor regulation 2510.3-2(c) and will be construed and administered in
accordance with such intention.

SECTION 15. NONASSIGNABILITY.

To the maximum extent permitted by law, a Covered Employee’s right or benefits
under this Plan will not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same will be void. No
right or benefit hereunder will in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.

SECTION 16. SEVERABILITY.

If any provision of the Plan is found to be invalid or unenforceable, such
provision shall not affect the other provisions of the Plan, and the Plan shall
be construed in all respects as if such invalid provision had been omitted.

SECTION 17. CHOICE OF LAW.

All questions concerning the construction, validation and interpretation of the
Plan will be governed by the laws of the State of Florida without regard to its
conflict of laws provisions.

SECTION 18. ARBITRATION.

AirTran and each Covered Employee agree that any and all disputes arising out of
the terms of this Plan, the Covered Employee’s employment by AirTran or
Southwest with respect to this Plan, the Covered Employee’s service as an
Officer of AirTran or Southwest with respect to this Plan, or the Covered
Employee’s compensation and benefits with respect to this Plan or their
interpretation and any of

 

Exhibit A-7



--------------------------------------------------------------------------------

the matters herein, will be subject to binding arbitration. In the event of a
dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the Judicial Arbitration and Mediation Services (“JAMS”) in
Orlando, Florida, who will be selected and appointed consistent with the JAMS
Employment Arbitration Rules and Procedures, except that such arbitrator must
have the qualifications set forth in this Section. Any arbitration will be
conducted in a manner consistent with the JAMS Employment Arbitration Rules and
Procedures, supplemented by the Florida Rules of Civil Procedure. The parties
further agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This Section
will not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the parties and the
subject matter of their dispute relating to the Covered Employee’s obligations
under this Plan.

SECTION 19. HEADINGS.

The headings in the Plan are inserted for convenience only and will not be
deemed to constitute a part hereof nor to affect the meaning thereof.

SECTION 20. ENTIRE AGREEMENT.

This Plan and the corresponding Notice of Participation for each Covered
Employee constitute the entire understanding and agreement with respect to the
subject matter contained herein, and there are no agreements, understandings,
restrictions, representations or warranties among any Covered Employee and
AirTran other than those as set forth or provided for herein; provided that
nothing in this Plan will replace, supersede or reduce any change-of-control,
severance, termination, bonus or other similar payment(s) to which the Covered
Employee may be entitled pursuant to any other written plan(s) of AirTran in
which the Covered Employee may participate or agreement(s) between AirTran and
the Covered Employee including any employment agreement or executive benefits
agreement.

[Remainder of Page Intentionally Left Blank]

 

Exhibit A-8



--------------------------------------------------------------------------------

An authorized officer of AirTran hereby certifies the adoption of the Employee
Retention Plan effective as of September 26, 2010.

 

AIRTRAN HOLDINGS, INC. By:  

 

  Executive Vice President AIRTRAN AIRWAYS, INC. By:  

 

  Executive Vice President

 

Exhibit A-9